The long and checkered history of this controversy, which is concerned with the status of a public school teacher in Pittsburgh and is here on appeal from the Superior Court, begins in 1931. In that year John B. Melvin, a resident of the State of Illinois, applied for a teaching position in the "Commercial Department of the Pittsburgh Public Schools." At that time all commercial *Page 284 
subjects, generally speaking, were included in the junior high school curriculum. At a meeting of the Board of Public Education of the Pittsburgh School District on September 22, 1931 the Superintendent of Schools submitted a report recommending that "the following named persons be elected to the positions named below"; on the list was "John B. Melvin . . . Teacher, Allderdice Junior High School, at a salary of $1,800.00, . . . new position." The recommendations were adopted by a resolution of the Board which was duly recorded in the minutes.
Melvin accepted his appointment and was assigned to the teaching of arithmetic and bookkeeping in the lower grades of the Allderdice School, which is one of a number of high schools in Pittsburgh that include all grades from the seventh to the twelfth inclusive; such schools are commonly, though perhaps not officially or legally, known as "Junior-Senior High Schools," the seventh, eighth and ninth grades being regarded as junior high school grades and the tenth, eleventh and twelfth grades as senior high school grades. At some later period the commercial subjects taught by Melvin were transferred, as a result of changes in the curriculum, from the lower to some of the higher grades and he continued to teach the same subjects in those higher grades. On June 6, 1938 he made application to the Superintendent of Schools for a senior rating; he was on the eligible list for such a promotion but at that time there was a surplusage of teachers in the "senior" high schools and his application was not acted upon.
On November 26, 1941 Melvin wrote to the Secretary of the Board asserting that he was entitled to a salary of $3200 per year, which was the amount to which he would have been entitled had he obtained the senior rating. On November 29, 1941 he was transferred by the Superintendent of Schools to the Herron Hill Junior High School. Claiming that this was a demotion, he *Page 285 
demanded of the Board a hearing in accordance with the Teachers' Tenure Act; this being refused he appealed to the Superintendent of Public Instruction who directed that the Board grant him such a hearing; an appeal by the Board to the Court of Common Pleas from this order of the Superintendent was quashed on the ground that the order was interlocutory and non-appealable. Thereupon the Board held a hearing and made a finding that Melvin's transfer to the Herron Hill Junior High School did not constitute a demotion. He appealed again to the Superintendent who reversed the Board; the latter appealed once more to the Court of Common Pleas which sustained the appeal and reversed the decision of the Superintendent. Melvin then appealed to the Superior Court which reversed the Court of Common Pleas and reinstated the order of the Superintendent of Public Instruction (159 Pa. Super. 328, 48 A.2d 108).
The Act of April 7, 1925, P. L. 166, section 1, amending section 1701 of the School Code of May 18, 1911, P. L. 309, provides that "Any high school giving work for the seventh, eighth, ninth, tenth, eleventh and twelfth years . . . shall be designated a six-year high school. Any high school giving work for the ninth, tenth, eleventh and twelfth years . . . shall be designated a four-year high school. Any high school giving work for the ninth, tenth and eleventh years . . . shall be designated a three-year high school. Any high school giving work for the ninth and tenth years . . . shall be designated a two-year high school. Any school giving work for the seventh, eighth and ninth years, or for the seventh, eighth, ninth and tenth years. . . . shall be designated a junior high school." The Act of March 12, 1929, P. L. 18, amending section 1210 of the School Code, provided that in districts of the first class the minimum annual salary of junior high school teachers should be $1800 with a minimum annual increment of *Page 286 
$175, the minimum number of increments to be six; the minimum annual salary of high school teachers should be $1800 with a minimum annual increment of $175, the minimum number of increments to be eight.
Melvin's claim is based upon the contention that, having been appointed to the Allderdice High School, which is a six-year high school within the definition of the statute, he was entitled to have his salary increased by eight and not merely six annual increments. It must be emphasized at the outset that his rights are dependent entirely upon the terms of his original appointment and that the mere fact that he came to teach subjects in the upper grades of that school, whether through assignment by the Superintendent of Schools or other administrative officer, did not entitle him to any other position or greater salary than that to which he was appointed by the Board. The finances of the public school system are administered solely by the Board of Public Education; that body has exclusive control of the budget and it has the duty of fixing an annual tax rate necessary to meet that budget. Neither the Superintendent of Schools nor any other school official has any legal power or authority, by assigning teachers to any particular grades, classes or schools or by any other action or method whatsoever, to effect a promotion of a teacher which involves an increase in salary, without the consent of the Board. It is true that in section 403 of the School Code, which provides that the affirmative vote of a majority of the members of the Board shall be required to take action on certain enumerated subjects, the appointment and the dismissal of teachers are included in the list but nothing is expressly said in regard to promotions. However, this court held in Simmler v. Philadelphia, 329 Pa. 197, 202, 198 A. 1, 3, that a demotion is, in reality, a removal from one position and an appointment to a lower one; by the same token, a promotion
is really a surrender of one position and an *Page 287 appointment to a higher one. Moreover, the list catalogued in section 403 of the subjects requiring action by the Board does include the fixing of salaries or compensation of teachers, and therefore any promotion which involves a change in salaries or compensation can be validly effected only with the approval of the Board, which must be properly recorded. The action of the Board is the basis of all liability that may be imposed upon the School District; (cf. Spigelmire v. North Braddock SchoolDistrict, 352 Pa. 504, 507, 508, 43 A.2d 229, 230; Waltman v.Albany Township School District, 64 Pa. Super. 458;Parnell v. School Board of Clymer Borough, 99 Pa. Super. 281,285; Commonwealth ex rel. Ricapito v. Bethlehem SchoolDistrict, 148 Pa. Super. 426, 436, 437, 25 A.2d 786, 791,792; Strine v. Upper Merion Township School District, 149 Pa. Super. 612,  27 A.2d 552).
We are relegated then to the question: What was the position to which Melvin was appointed in 1931? The terms in which his appointment was expressed were certainly ambiguous; at least there was inherent in them a latent ambiguity. The appointment was to the position of "Teacher, Allderdice Junior High School." The Board contends that, whatever the official classification of the Allderdice School under the statute, it consists in reality of both an Allderdice Junior and an Allderdice "Senior" High School, and that the appointment to the Allderdice Junior High School was therefore well recognized and understood to be an appointment as a junior high school teacher. Melvin, on the other hand, contends that there is no Allderdice Junior High School; if that contention were to be given its full implication it would necessarily lead to the conclusion that the appointment, being to a non-existing institution, was wholly invalid and of no effect. In the brief presented by Melvin's counsel it is stated that "there is no such thing as Allderdice Junior High *Page 288 
School," and it is urged that the word "Junior" should be disregarded and the appointment regarded as if it said merely: "Teacher, Allderdice High School." But might not the Board of Public Education, with equal plausibility, italicize the word "Allderdice," and, agreeing arguendo that "there is no such thing as Allderdice Junior High School" urge that the word "Allderdice" should be disregarded and the appointment regarded as if it said merely: "Teacher, Junior High School"? We are informed that in recent years appointments by the Board have been simply as junior or as senior high school teacher, leaving the assignment to a particular school to be made by the Superintendent of Schools, there being nothing in the law which requires such assignments or any re-assignments to be made or approved by the Board; such form of appointment is obviously a more satisfactory one than that here employed. If one receiving an appointment as a junior high school teacher should be assigned to a "senior" high school position he would, of course, have the right to refuse to accept such an assignment on the ground that his appointment would not enable him to receive the compensation designated by the statute for the position to which he was being assigned.
It is obvious that in the present case one of two possible interpretations must be placed upon Melvin's appointment in the terms in which it was expressed. Was the appointment one to a Junior High School with the word "Allderdice" included merely by way of an assignment (which Melvin might have refused to accept unless given a "Senior" High School appointment)? Or was the appointment one to the Allderdice High School, a six-year high school, and therefore a "Senior" High School appointment, with the word "Junior" included merely as the result of a misunderstanding on the part of the Board as to the real nature of the Allderdice School? It is well established that an appointment *Page 289 
by a School Board cannot be enlarged, diminished, supplemented or in any manner changed by evidence extraneous from the minutes, or by the actions or declarations of the officials of the School District: Commonwealth ex rel. Hetrick v. SunburySchool District, 335 Pa. 6, 9, 10, 6 A.2d 279, 281; Potts v.Penn Township School District, 127 Pa. Super. 173, 179,193 A. 290, 293; Strine v. Upper Merion Township SchoolDistrict, 149 Pa. Super. 612, 619, 27 A.2d 552, 555. We are here concerned, however, not with any changing or supplementing, but with the necessity of interpreting the terms of the appointment as recorded in the minutes of the Board, and which, because of their latent ambiguity, cannot all be given effect. In performing that task of interpretation the principal and most promising avenue of inquiry to be explored is obviously the interpretation which the Board and Melvin himself placed upon the appointment, both at the time it was made and subsequently. As far as the Board is concerned, it has consistently taken the position that it was only a junior high school appointment; it stresses the fact that any other interpretation would involve, when applied generally, an alarming increase in its budget which it never contemplated nor provided for. Its Director of Personnel testified that there exists a general practice "when a teacher enters the Pittsburgh system as a high school teacher he comes in through the junior high school salary schedule, and, after a residence in Pittsburgh of a sufficient number of years, plus his academic and professional qualifications, plus his ratings by supervisors, principals and the Department of Personnel, and an over-all picture as to his value to the community and the Pittsburgh school system, he is given a placement on the eligibility list" [for promotion to a senior rating]. But, what is more important, Melvin himself apparently did not consider that he had obtained an appointment as a "senior" high school *Page 290 
teacher. When, in 1938, the matter evidently presented itself to his mind, because at that time the two additional increments of a "senior" high school teacher would have begun to accrue, he made no claim or demand for such increments but, on the contrary, applied for a senior rating, and it was not until 1941, ten years after his appointment, that for the first time he asserted the position which he now assumes. That he is admitted by the Board to be "an able, meritorious and conscientious teacher," and that he has been willing to teach in the higher grades without having received a senior rating, are factors which are here irrelevant. Recourse must be had to the legislature for clarification and amendment of the existing statutes if equal compensation ought to be provided for all who teach in identical grades irrespective of the nature and extent of the school organization of which those grades may form a part. In the present case the point is that Melvin's ambiguous appointment, when properly interpreted, is found to have been an appointment as a junior high school teacher, and he was never given by the Board of Public Education any other or higher status; his transfer, therefore, to the Herron Hill Junior High School was not a demotion.
The judgment of the Superior Court is reversed and the order of the Court of Common Pleas of Allegheny County reinstated and affirmed; costs to be paid by the School District of Pittsburgh.
Mr. Chief Justice MAXEY and Mr. Justice JONES filed dissenting opinions.